Citation Nr: 1606157	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  13-34 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to May 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied service connection for tinnitus. 

In May 2015, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing, regarding his claim for service connection for tinnitus. A transcript has been procured for the record. 

With respect to the issue of entitlement to a TDIU, the Veteran submitted a timely Notice of Disagreement in August 2015 to the October 2014 rating decision that denied that claim. However, the Agency of Original Jurisdiction (AOJ) has not issued a Statement of the Case (SOC) and the claim must be remanded to the AOJ for issuance of a SOC. 38 C.F.R. §19.9(c) (2015); see also Manlincon v. West, 
12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the Veteran's currently diagnosed tinnitus disorder was incurred during service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met. 
38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303 (2007). The presence of tinnitus is readily identifiable by its features and, thus, is capable of lay observation by the Veteran. Charles v. Principi, 16 Vet. App. 370, 374-75 (2002). The Veteran has presented credible lay testimony indicating that he has experienced tinnitus disorder symptomatology, specifically ringing from his ear, since he "blew out his eardrum" during service. He stated that he went to his base's emergency room because he noted blood on his pillow coming from the right ear and that he had experienced poor hearing in that ear since service. The service treatment records contain no indication that the Veteran experienced either tympanic membrane damage, but do contain emergency room records indicating treatment for otitis media and otitis externa of the right ear in January 1985. Such records support the Veteran's contention that he went to the emergency room with fluid coming from his ear during service. While the objective evidence does not support the Veteran's contention that he developed hearing loss in either ear during service, as explained in the December 2012 rating decision that also denied an unappealed claim for service connection for hearing loss, the Veteran's lay statements regarding tinnitus symptomatology since an incident in service are credible. As the Veteran currently has a diagnosed tinnitus disorder, the Board finds that there is equipoise in the evidence (positive - the Veteran's credible lay reports of current tinnitus disorder onset during service vs. negative - October 2012 VA examiner's opinion) as it relates to whether the Veteran's tinnitus is causally related to his military service. The criteria for service connection have been met. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).


ORDER

Service connection for tinnitus is granted. 


REMAND

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following action:

Issue the Veteran and his representative a SOC on the issue of entitlement to a TDIU. The Veteran should also be advised that, for the Board to have jurisdiction in those matters, he must file a timely substantive appeal responding to the SOC. Should the Veteran or his representative submit a timely substantive appeal, the matter should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


